Citation Nr: 1433754	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-34 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for left foot hallux valgus, post-operative closing base wedge osteotomy with internal fixation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1988 to October 1988, from March 1989 to September 1996 and from February 1999 to August 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

A February 2013 VA examination was associated with the Veteran's claims file after the most recent June 2010 supplemental statement of the case.  RO consideration of this evidence was waived by the Veteran's representative in a July 2014 correspondence.  See 38 C.F.R. § 20.1304 (2013).


FINDING OF FACT

The Veteran's service-connected left foot hallux valgus, post-operative closing base wedge osteotomy with internal fixation is currently rated at the highest rating under the diagnostic code for hallux valgus.


CONCLUSION OF LAW

The criteria for a rating for left foot hallux valgus, post-operative closing base wedge osteotomy with internal fixation in excess of 10 percent disabling have not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5280 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A standard letter of November 2009 satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in November 2009 and February 2013; the record does not reflect that any of the examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Thus, VA's duty to assist has also been met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts foun-a practice known as "staged" ratings.

While various manifestations of a single disability may be assigned separate disability evaluations, VA regulations preclude the evaluation of the same manifestations of a disability under different diagnoses, a process called pyramiding.  See 38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures; or due to deformity, adhesions, defective innervation, or other pathology; or due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

The Veteran contends that his service-connect left foot hallux valgus, post-operative closing base wedge osteotomy with internal fixation warrants a rating in excess of the 10 percent assigned.  Specifically, he asserts that his left foot hallux valgus is painful and he has stated that he walks with a limp. 

The Veteran's left foot hallux valgus disability is assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5280.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, a 10 percent rating is warranted for each foot with severe hallux valgus, if equivalent to amputation of the great toe, or for each foot with hallux valgus when operated on with resection of metatarsal head. 

Foot disabilities may also be rated under Diagnostic Codes 5276, 5277, 5278, 5279, 5281, 5282, 5283, and 5284, when appropriate.  Under Diagnostic Codes 5277, 5279, 5281, and 5282, ratings of up to 10 percent are available for weak foot, metatarsalgia (Morton's disease), hallux rigidus, and hammer toes, respectively.  Under Diagnostic Code 5283, ratings of up to 30 percent are available for malunion or nonunion of the metatarsal bones.  Under Diagnostic Codes 5276 and 5278, ratings of up to 50 percent are available for acquired flatfoot and acquired claw foot.  Diagnostic Code 5284 provides for ratings of 10, 20, and 30 percent, respectively, for moderate, moderately severe, and severe foot injury.  If there is actual loss of use of the foot, a 40 percent rating is warranted under Diagnostic Code 5284.

The Veteran underwent a VA examination in November 2009.  The Veteran reported suffering from pain that lasted all day.  The pain was a 6/10 and was worse with activity.  The Veteran stated that his left foot hallux valgus was aggravated by prolonged standing or a change in the weather.  It was noted that he had swelling in his left foot and that he wore inserts in his shoes.  The Veteran stated that he took Naproxen and Tramadol as needed for pain relief.  He denied flare-ups.  

Upon examination, the examiner found no corns, calluses or edema.  It was noted that the Veteran had complete loss of his foot arch with sitting or standing.  The Achilles tendon was nonpainful and had normal alignment.  Decreased range of motion of the left great toe was noted.  Hallux valgus to 50 degrees was associated with his severe pes planus.  Tenderness to palpation was noted.  Persistent pain, swelling and tenderness of the left great toe were found, but no appreciable weakness or instability was noted.  

June 2009 x-ray results show a small hallux valgus deformity.  Soft tissue swelling and hammer toe deformities of the 4th and 5th digits were found.  X-ray results from February 2010 show pes planum arch alignment and mature ostecomy defects of the left first metatarsal.

The Veteran underwent another VA examination in February 2013.  Upon examination, the examiner found mild to moderate symptoms of hallux valgus.  The examiner found no evidence of Morton's neuroma or maetatarsalgia.  No hammer toe, hallux rigidus or claw foot (pes cavus) were found.  No malunion or nonunion of tarsal or metatarsal bones or other foot injuries were found.  It was noted that the Veteran regularly used a cane.  No functional impairment was noted.  Degenerative arthritis was found on diagnostic testing.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for hallux valgus of the left foot.  A 10 percent evaluation represents the maximum schedular criteria under Diagnostic Code 5280.  Consequently, the Veteran is not entitled to an evaluation in excess of 10 percent under that Diagnostic Code.

In addition to Diagnostic Code 5280, the Board has considered whether evaluation of either disability under any alternative diagnostic code for evaluating musculoskeletal disability would provide a basis for higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284.  Diagnostic Code 5276 is not for application because the Veteran's left foot hallux valgus is not comparable to pes planus.  Additionally, although the November 2009 VA examiner noted that the Veteran has pes planus, the February 2013 VA examination report indicates no evidence of pes planus.

Next, the criteria for weak foot, metatarsalgia, hallux rigidus, and hammer toes only provide 10 percent maximum evaluations.  Therefore, higher ratings cannot be assigned pursuant to Diagnostic Codes 5277, 5279, 5281 and 5282.  Similarly, Diagnostic Codes 5278 and 5283 are not for application because there is no objective evidence of acquired claw foot (pes cavus) or malunion or nonunion of the tarsal or metatarsal bones, respectively.

Under Diagnostic Code 5284, a 20 percent evaluation is contemplated for a moderately severe foot injury.  The Board does not find the presence of a moderately severe foot injury here.  While it has been noted that the Veteran wears shoe inserts and regularly uses a cane, no objective evidence of functional limitation due to his foot disability have ever been found..  Further, the February 2013 examiner characterized the Veteran's hallux valgus as mild to moderate.  For these reasons, the Board does not find that the Veteran's left foot disability can be characterized as moderately severe.

The record contains imaging results indicating degenerative arthritis.  In the absence of limitation of motion, degenerative arthritis is rated at 10 percent with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A higher, 20 percent rating, is assigned for degenerative arthritis with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  In this case, the Veteran's hallux valgus is not rated by limitation of motion and has not been shown to involve multiple joints of the foot.  As such, the provisions of Diagnostic Code 5003 do not provide for a higher rating for the hallux valgus disability in the left foot.

Finally, the Board finds that the rating codes governing scars not of the head, face, or neck, are potentially applicable.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  In this regard, the Board observes that the rule against pyramiding does not forbid the assignment of separate ratings for musculoskeletal symptoms and scars that are related to the same disability.  38 C.F.R. §§ 4.14, 4.25.  The November 2009 VA examiner and February 2013 VA examiner noted a surgical scar on the Veteran's left foot.  The Veteran, however, has already been assigned a separate rating for his surgical scar, and he has not appealed that rating.  Thus, the rating codes governing scars are not applicable here.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability and notes that his lay testimony is competent to describe certain symptoms associated with his service-connected left foot hallux valgus.  The Veteran has noted pain, swelling and trouble bending.  However, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's service-connected disability.  The Veteran's disability has been described as no more than "moderate" by a VA examiner.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his service-connected left foot hallux valgus.

In finding that another diagnostic code is not applicable, the Board also notes that the Veteran's service-connected disability is expressly and specifically listed in Diagnostic Code 5280, which suggests it is the most appropriate diagnostic code given that hallux valgus is the disability that is service connected.  Given that the 10 percent rating contemplates "severe" impairment and even equivalence to an amputation of the great toe, the Board finds that it is not likely that other diagnostic codes such as Diagnostic Code 5284 are meant to govern the evaluation of hallux valgus.  Thus, the already-assigned 10 percent rating is appropriate.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim.  There is no doubt to be resolved and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence shows that the Veteran's service-connected left foot hallux valgus results in pain and swelling; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms, particularly since the criteria even contemplate impairment equivalent to an amputation.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected left foot hallux valgus disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

A rating in excess of 10 percent for left foot hallux valgus, post-operative closing base wedge osteotomy with internal fixation is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


